COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 SAMUEL W. HUDSON III,                           §
                                                                 No. 08-12-00334-CV
                   Appellant,                    §
                                                                     Appeal from the
 v.                                              §
                                                                 116th District Court
 MARY LOIS SWEATT,                               §
                                                               of Dallas County, Texas
                   Appellee.                     §
                                                                  (TC# 10-03202-F)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF NOVEMBER, 2014.


                                             SUSAN LARSEN, Justice (Senior Judge)

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment